Citation Nr: 1009786	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, claimed as a cyst of the low back.

2.  Entitlement to service connection for a low back 
disability, claimed as a cyst of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to October 
1969, April 1987 to October 1987, and from July 1988 to 
August 1991, with additional service with the Navy reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.  In July 2009, 
the Board remanded the claim to afford the Veteran a 
videoconference hearing.

The issue of entitlement to service connection for a low back 
disability, claimed as cyst of the low back, is REMANDED to 
the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a December 1992 rating 
decision.  The Veteran was notified of that decision, but did 
not perfect an appeal.

2.  The evidence received since the December 1992 final 
denial is new in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.

CONCLUSIONS OF LAW

1.  The December 1992 rating decision that denied service 
connection for a lumbar spine disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for a low back disability in a December 1992 
rating decision..  At the time of the December 1992 decision, 
the RO found that there was no current diagnosis of a low 
back disability and the claim was denied.  

Although in the December 2004 rating decision on appeal, the 
RO denied the claim for service connection for a low back 
disability, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the December 1992 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection for a lumbar spine 
disability may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen his claim in June 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in December 1992 consisted of the Veteran's service 
medical records, VA treatment records, and the Veteran's 
statements.  The RO found that although there was evidence of 
an in-service injury to the lumbar spine, a September 1992 VA 
orthopedic examination showed no evidence of a current low 
back disability, and the claim was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in December 
1992 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.

Newly received evidence includes a diagnosis of a low back 
disability and a medical opinion relating the low back 
disability to the Veteran's service.  In January 2010, the 
Veteran's private physician stated that the leg pain that the 
Veteran experienced while in service was related to a 
synovial cyst that had been growing on his lumbar spine, 
which was removed in 2002.  The Board finds the statement 
relating the appellant's lumbar spine disability to his 
service to be evidence that is both new and material, as it 
provides a possible nexus between his low back disability and 
his service.  The opinion has been presumed credible for the 
purpose of determining whether to reopen the claim.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of an appellant's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for a lumbar 
spine disability is reopened.  To the extent only, the appeal 
is allowed.


ORDER

The claim for service connection for a lumbar spine 
disability is reopened.  To that extent only, the appeal is 
allowed.


REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for a lumbar 
spine disability.

Service medical records reflect that in September 1987, the 
Veteran hurt his back while loading a truck.  He had pain in 
the L-5 area, and had been experiencing a popping sensation.  
Physical examination revealed tenderness in the lower lumbar 
area with no radiation into the lower extremities.  In 
January 1989, the Veteran complained of pain in his right 
calf muscle that was worse when he was running.  There was no 
swelling, though there was mild right calf tenderness.  The 
assessment was a possible calf pull.  He was instructed to 
refrain from running for one week.  In March 1989, the 
Veteran complained of right calf pain that had not fully 
resolved.  On August 1990 separation examination, the Veteran 
reported suffering from lower leg and ankle swelling.  In 
September 1990, he was placed on medical hold for a variety 
of ailments, including leg pain.  In October 1990, he 
complained of cramps in his calves, the left side worse than 
the right side.  There was some ankle swelling, with no point 
pain or edema.  In November 1990, the Veteran reported 
experiencing aching, swelling, and pain in the lower 
extremities for five months.  He underwent a Doppler 
examination of the lower venous system which showed no deep 
venous thrombosis but did evidence perforator valvular 
insufficiency in both lower limbs in the perforating veins.  
A February 1991 medical board report reflects diagnoses of an 
ulcer, hypertension, obesity, and major depressive disorder.  
However, the Veteran's lower extremities and musculoskeletal 
system were determined to be within normal limits.

On September 1992 VA examination, examination of the lumbar 
spine was within normal limits.  The assessment was "no 
clinical evidence of lumbosacral pathology."

Private treatment records reflect that in March 2001, the 
Veteran was evaluated for pain in his lower extremities, 
especially the right leg.  He was having difficulty driving 
in his occupation because of the pain.  He occasionally 
experienced an electric shock-like sensation in the lower 
extremities.  He denied back pain.  His past history was 
noted to be noncontributory.  Physical examination revealed 
normal range of motion of the back, with pain in his left 
lower extremity on left lateral bending.  The physician felt 
that there was possibly an occult spinal chord problem.  MRI 
examination revealed severe spinal canal stenosis at the L4-5 
level due to degenerative facet joint disease bilaterally 
with mild anterior spondylolisthesis of L4 and L5.  There was 
also moderate degenerative facet joint disease at L5-S1.  
Surgery was highly recommended.  Shortly thereafter, the 
Veteran underwent a total laminectomy with excision of a 
synovial cyst.  

In March 2002, the Veteran complained of low back pain that 
had been continuous for the previous three months.  MRI of 
the lumbar spine revealed post-operative changes that 
encroached on the spinal canal, causing at least moderate to 
severe spinal stenosis.  

Treatment records dated in 2002 and 2003 from Keesler Air 
Force Base reflect that in June 2002, the Veteran underwent 
neurological examination for leg pain related to failed back 
syndrome.  There was evidence of mildly severe, bilateral, 
asymmetrical, sensorimotor polyneuropathy of the lower 
extremities.  There was also evidence of a left-sided, mid-
lumbosacral motor radiculopathy suggestive of a recent 
denervation injury.  In February 2003, conservative medicine 
including pain medication had not helped the Veteran and a 
dorsal column stimulator was implanted in his low back.

At his November 2009 hearing before the Board, the Veteran 
stated that in the late 1990s, he was hired as a mechanical 
engineer.  His job required him to drive long distances and 
to lift heavy equipment up to100 pounds.  He stated that he 
started feeling back pain around that time, but associated 
the pain with his military experience and did not seek 
medical help until 2001, when his legs went numb and he 
collapsed. 

In January 2010, the Veteran's private physician stated the 
Veteran was doing very well with the stimulator placement.  
The Veteran requested that the physician summarize his 
medical history.  In so doing, the physician stated that the 
Veteran had an onset of lower extremity problems beginning in 
1988, while in service.  The physician stated that the 
Veteran's leg pain was so severe at that time that he was 
told to stop running.  After separating from service, the 
Veteran had a cyst removed from his low back.  Following the 
surgery, he experienced persistent discomfort secondary to 
neurological damage related to the longstanding cyst, at 
which time the stimulator was placed.  The physician 
concluded that the Veteran's synovial cyst and related lower 
extremity problems began in the military.  The physician 
stated that synovial cysts tended to grow exceedingly slowly 
and it was not unusual to have symptoms for several years 
prior to a diagnosis.  It is unclear from the physician's 
summary, however, whether the physician was aware of the 
timeline from when the Veteran separated from service and 
when he underwent low back surgery.  It is also unclear 
whether the physician had access to the Veteran's service 
medical records for review.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Because the Veteran's service medical records reflect that he 
suffered from an injury to his lumbar spine in September 
1987, and also experienced pain and swelling in his legs from 
January 1989 until he separated from service in February 
1991, and the Veteran has provided credible testimony of the 
continuity of symptomotology of lumbar and lower extremity 
problems since service, it remains unclear to the Board 
whether the Veteran's disabilities were caused by his 
service.  Therefore a VA examination is necessary in order to 
fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his lumbar spine disability.  The claims 
file must be reviewed by the examiner and 
the examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's lumbar spine disability, 
including the removal of the synovial cyst 
in 2001, is related to his active service, 
to include the September 1987 lumbar 
strain and the lower extremity pain and 
swelling that the Veteran experienced from 
January 1989 to February 1991.  In 
addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in 
service and his statements of continuous 
symptoms of back pain and problems after 
service.  The examiner should reconcile 
the opinion reached with the January 2010 
private opinion relating the Veteran's low 
back cyst with his service.  If the 
Veteran's lumbar spine disability is more 
likely attributable to factors unrelated 
to military service, the examiner should 
specifically so state.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009.)



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


